DETAILED ACTION
Examiner acknowledges receipt of amendment to application 16/077,656 filed on November 17, 2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3-8 and 12-19 are still pending, with claims 1 and 3-8 being currently amended, and claims 12-19 being newly added. Claims 2 and 9-11 are cancelled. 

Status of Objections and Non-Prior Art Rejections
I. 35 USC § 112 Rejections
Applicant’s amendments to claims 1 and 3-8 are accepted. The 112(a) rejections of claims 1 and 3-8 are therefore withdrawn.
Applicant’s amendments to claims 1 and 3-8 are accepted. The 112(b) rejections of claims 1 and 3-8 are therefore withdrawn.
Applicant has cancelled claims 1 and 3-8. The 112(a) and 112(b) rejections of claims 1 and 3-8 are therefore moot.
II. 35 USC § 112(f) Interpretations
Applicant’s amendments to claims 1 and 3-8 are sufficient such that claims 1, 3-8 and 12-19 are no longer interpreted under 112(f).

Allowable Subject Matter
Claims 1, 3-8 and 12-19 are allowed.

Claims 3, 8 and 12-15, being dependent on claim 1, are allowable for the same reasons as claim 1. 
Claim 4 recites similar limitations as claim 1, and is therefore allowable for the same reasons as claim 1. 
Claims 5-7 and 16-19, being dependent on claim 4, are allowable for the same reasons as claim 4. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317.  The examiner can normally be reached on M to F, 9am to 7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859